United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, LOGISTICS &
DISTRIBUTION CENTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael D. Bridges, for the appellant
Office of Solicitor, for the Director

Docket No. 11-678
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2011 appellant filed a timely appeal from a July 23, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration
without further merit review. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision. Because
more than 180 days elapsed from April 30, 2010, the date of the most recent OWCP merit
decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 13, 2009 appellant, then a 44-year-old mail handler, filed a Form CA-2a
notice of recurrence alleging that he sustained an injury “working on dock doing flat tubs” in
June 2008 and “bending doing sacks” on September 9, 2009.2 He did not incur any time loss
from work.
OWCP informed appellant in a December 10, 2009 letter that his recurrence claim was
converted into a new occupational disease claim and additional evidence was needed. It gave
him 30 days to submit a statement describing the employment factors that contributed to his
condition and a physician’s medical report explaining how the identified factors caused or
aggravated the injury.
In a December 3, 2009 note, Dr. Charles A. Finn, a Board-certified orthopedic surgeon,
diagnosed displacement of a lumbar intervertebral disc without myelopathy. Appellant also
provided physical therapy records from December 29 to 31, 2009.3
By decision dated January 15, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that he experienced the alleged occupational exposure.
Appellant requested reconsideration on March 17, 2010 and submitted additional medical
evidence. In a September 18, 2009 report, Dr. Finn related that appellant aggravated a lower
back condition due to repetitive bending, twisting and lifting. He noted that appellant previously
sustained a work-related injury in 2003. On examination, Dr. Finn observed lumbar spine
tenderness. X-rays showed degenerative L5-S1 disc narrowing and multilevel anterior
osteophytes. Dr. Finn opined that appellant’s symptoms were “causally related to his work
accident” and released him to modified full-time duty.4
A November 2, 2009 magnetic resonance imaging (MRI) scan report from Dr. Soheil
Sooudi, a Board-certified diagnostic radiologist, exhibited mild degenerative disc disease of the
L4-L5 and L5-S1 as well as an L4-L5 posterior central disc protrusion associated with an annular
tear indenting the anterior thecal sac and mild central canal narrowing.
In a November 3, 2009 note, Dr. Finn diagnosed a herniated disc based on the
November 2, 2009 MRI scan report. A January 20, 2010 follow-up note from Dr. Finn pointed
out that appellant was able to perform his regular job duties with little to no difficulty. Appellant
subsequently received a lumbar epidural steroid injection on April 13, 2010.5
2

Appellant’s original claim involved a September 14, 2003 injury. OWCP File No. xxxxxx646. That claim for
the September 14, 2003 injury is not before the Board on the present appeal.
3

Appellant later submitted physical therapy records for the period January 4 to 8, 2010.

4

Dr. Finn reiterated his opinion in an October 13, 2009 report.

5

Appellant also provided several state workers’ compensation medical forms signed by Dr. Finn for the period
September 18, 2009 to April 20, 2010, all of which essentially duplicated the information found in the physician’s
aforementioned records.

2

On April 30, 2010 OWCP modified the January 15, 2010 decision to reflect that appellant
experienced the alleged occupational exposure. However, it denied the claim, finding that the
medical evidence did not sufficiently demonstrate that the accepted work factors caused or
aggravated his lower back condition.
Appellant requested reconsideration on May 19, 2010 and furnished copies of Dr. Finn’s
November 3, 2009 and January 20, 2010 notes and Dr. Sooudi’s November 2, 2009 MRI scan
report. By decision dated July 23, 2010, OWCP denied the request on the basis that he did not
present new evidence or legal contentions warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.8
ANALYSIS
On April 30, 2010 OWCP denied appellant’s occupational disease claim on the basis that
the medical evidence did not establish that his lower back condition was causally related to
“doing flat tubs” and “bending doing sacks.” Appellant timely requested reconsideration and
offered copies Dr. Finn’s November 3, 2009 and January 20, 2010 notes and Dr. Sooudi’s
November 2, 2009 MRI scan report, all of which were previously of record. The Board has held
that the submission of evidence which repeats or duplicates evidence already in the case record
does not constitute a basis for reopening a case.9 Appellant neither showed that OWCP
erroneously applied or interpreted a specific point of law nor advanced a relevant legal argument
not previously considered by OWCP.10 Because he failed to meet one of the standards
enumerated under section 8128(a) of FECA, he was not entitled to further merit review of his
claim.
Appellant contends on appeal that he sustained a recurrence of a medical condition
related to his previous back injury in 2003 and that OWCP improperly converted his claim into
one for a new occupational disease. The Board only has jurisdiction to consider whether OWCP
6

5 U.S.C. § 8128(a).

7

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

8

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

9

Edward W. Malaniak, 51 ECAB 279 (2000).

10

See Charles A. Jackson, 53 ECAB 671 n.14 (2002); Daniel O’Toole, 1 ECAB 107 (1948) (request for
reconsideration predicated on legal premise should contain at least an assertion of an adequate legal premise having
some reasonable color of validity).

3

properly denied reconsideration without further merit review based on the evidence and
argument that was before OWCP at the time it issued its July 23, 2010 decision. As discussed
above, the medical evidence did not warrant reopening of the April 30, 2010 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

